292 F.3d 639
Anna RUBIN, Plaintiff-Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
No. 98-16961.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 9, 2000.
Filed May 28, 2002.

Anthony P. Sgro, Patti & Sgro, Las Vegas, NV, for the plaintiff-appellant.
David B. Gass, Lewis and Roca LLP, Phoenix, AZ, and Douglas L. Christian, Christian and Petersen LLP, Las Vegas, NV, for the defendant-appellee.
Appeal from the United States District Court for the District of Nevada; Philip M. Pro, District Judge, Presiding. D.C. No. CV-97-01473-PMP(RJJ).
Before HUG, D.W. NELSON and McKEOWN, Circuit Judges.
OPINION
HUG, Circuit Judge:


1
This appeal involves a question of Nevada state law upon which there was no clear precedent, and which was an essential determinant of this appeal. We certified two questions to the Nevada Supreme Court, which accepted the certification and rendered its decision.

Background

2
The background of the case is set forth in the order of certification (222 F.3d 750), which we repeat here for clarity of this opinion.


3
On February 15, 1994, appellant Anna Marie Rubin was injured in an automobile accident while picking up supplies for her business. Because the accident occurred in the course of Rubin's employment, Rubin submitted her medical bills to Nevada's State Industrial Insurance System ("SIIS"). SIIS paid her medical expenses and some lost wages and other costs, but informed Rubin that she was required to reimburse SIIS if she recovered any damages from the other parties involved in the accident. Rubin sued the other parties involved in her accident and eventually reached a compromise settlement with both defendants. Rubin states that she subsequently reimbursed SIIS for 80% of the medical expenses it paid and that she is in negotiation with SIIS regarding the other 20% (presumably for litigation expenses).


4
When Rubin learned that SIIS expected to be reimbursed, she submitted a claim for her medical expenses, totaling $11,759.07, to State Farm for payment under the medical payments provision of her automobile insurance policy. This provision entitles Rubin to payments of medical expenses irrespective of her fault or the fault of anyone involved in the accident with her. However, the provision specifies that "[t]here is no coverage ... for medical expenses for bodily injury ... to the extent that worker's compensation benefits are required to be payable." State Farm refused to cover Rubin's medical expenses on the basis of this exclusion.


5
Rubin filed suit against State Farm in Nevada state court for breach of insurance contract, bad faith denial of coverage, and for punitive damages. State Farm removed the action to federal court. On August 3, 1998, the district court granted summary judgment in favor of State Farm. The district court found that State Farm was not required under the terms of its policy with Rubin to cover medical bills paid for by SIIS and that Rubin had not provided any evidence that she had incurred medical expenses that were not covered by SIIS. Rubin timely appealed. Before our court, Rubin contends that the district court erred in concluding that the medical payments were excluded under the terms of her State Farm insurance policy. Rubin further contends that even if the policy intended to exclude coverage under the circumstances of her case, such an exclusion violates Nevada law.


6
The two questions of law certified to the Nevada Supreme Court are:


7
1. Under Nevada law, does a provision in an automobile insurance policy excluding coverage for medical expenses resulting from bodily injury for which worker's compensation is payable apply to medical expenses that are paid by worker's compensation but recovered from a third-party tortfeasor?


8
2. If the exclusionary clause is interpreted to be applicable to those expenses, does it violate Nevada public policy?


9
The Nevada Supreme Court in its opinion stated:


10
As we conclude that the policy exclusion at issue does not apply to medical expenses initially paid by workers' compensation but ultimately reimbursed from the insured's third-party recovery, we answer the first question in the negative and need not address the second question.


11
Rubin v. State Farm Mut. Auto. Ins. Co., 43 P.3d 1018, 1019 (Nev.2002). We attach a copy of the Nevada Supreme Court opinion which gives its reasons and analysis.


12
This interpretation of Nevada law by the Nevada Supreme Court requires reversal of the summary judgment. Therefore, the summary judgment entered by the district court is reversed and the case is remanded for further proceedings.


13
REVERSED and REMANDED.

APPENDIX

14
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.


15
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.


16
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.


17
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.


18
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.


19
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.


20
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.


21
NOTE: APPENDIX IS ELECTRONICALLY NON-TRANSFERRABLE.